DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 8, 21-27, and 38-39) in the reply filed on 9/19/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Heat transfer member in claims 8 and 38 and all claims depending therefrom except for claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A heat transfer member is described as a heat shunt or a heat pipe in paragraphs 35-36.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 8, 22, and 38 are objected to because of the following informalities:
In claim 8, line 10; “output the one or more ultrasound images to the display should be deleted”. This limitation is recited twice in claim 8, in lines 10 and 13, the first instance of this limitation appears to be a typographical error given the context of the claims and the specification but it is clear what the Applicant intended.
In claim 8, line 15; the second instance of “and the distal end portion” should be deleted. This appears to be a typographical error, given the context of the claims and the specification but it is clear what the Applicant intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21-27, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites the limitation “a heat sink disposed in the first housing proximate the vent”. The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how close the heat sink must be to the vent to be considered proximate.

Regarding claim 38, claim 38 recites the limitation “a heat sink disposed in the first housing proximate to the vent”. The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how close the heat sink must be to the vent to be considered proximate.

Regarding claim 39, claim 39 depends on deleted claim 28 so it is unclear what additional limitations are required. However, the context of the claims and the specification indicate that the Applicant likely intended for claim 39 to depend on claim 38. For examination purposes, claim 39 will be interpreted as depending on claim 38.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 21, the limitations of claim 21 already appear in claim 8, therefore claim 21 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US20120197124), Stoddard et al. (US20170043189, hereafter Stoddard), Ryu et al. (US20170020490), and Chen (US20140006658).
Regarding claim 8, Nakamura discloses in Figure 1 an ultrasound imaging system (Nakamura, Para 1; “The present invention relates to an ultrasound diagnostic apparatus”), comprising:
a first housing (Figure 1, diagnostic apparatus body) having a first side opposite a second side, a distal end portion opposite a proximal end portion, and a display (Figure 1, monitor 25) between the distal end portion and the proximal end portion (Nakamura, Para 18; “a diagnostic apparatus body that is connected to the ultrasound probe by wireless communication and generates an ultrasound image on the basis of the reception signals output from the transducer array”);
a second housing (Figure 1, ultrasound probe) coupled to the first housing configured to carry a transducer assembly (Figure 1, transducers 4) (Nakamura, Para 17; “an ultrasound probe that has a transducer array transmitting an ultrasonic beam toward a subject and receiving an ultrasonic echo by the subject to output reception signals”);
electronics in the first housing including a heat-producing electronic component, the electronics (Figure 1, image processor 22) configured to:
receive electronic signals from the transducer assembly; generate one or more ultrasound images based on the electronic signals; and output the one or more ultrasound images to the display (Nakamura, Para 76-78; “The communication controller 26 controls the wireless communication unit 21 such that the transmission of the various control signals is performed with the transmission radio field intensity set by the apparatus controller 27. The image processor 22 performs various kinds of required image processing, such as gradation processing, on the B mode image signals input from the communication controller 26, and then, outputs the B mode image signals to the display controller 23 or stores these signals in the image storage unit 24. The display controller 23 displays an ultrasound diagnostic image on the monitor 25, on the basis of the B mode image signals subjected to the image processing by the image processor 22. The monitor 25 includes a display unit, such as an LCD, and displays the ultrasound diagnostic image under the control of the display controller 23.”).
Nakamura does not clearly and explicitly disclose wherein the first housing weighs less than 2kg; a vent on the first side of the first housing between the proximal end portion and the distal end portion and the distal end portion; a heat sink disposed in the first housing proximate the vent, the vent configured to passively dissipate heat from the heat sink; and one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the first housing.
In an analogous heat management of handheld ultrasound electronics field of endeavor Stoddard discloses in Figure 14 a vent (outlet opening 325) on a first side of a housing between a proximal end portion and a distal end portion; and a heat sink (heat sink 318) disposed in the first housing proximate the vent but towards a second side of the housing opposite the first of the housing relative to the vent, the vent configured to passively dissipate heat from the heat sink (Stoddard, Para 93; “draw cool air into the acoustic module 312 through the inlet openings 325 b, move the air over the heat sink 318 and heat sink fins 340 and discharge the air through the outlet openings 325 a”) (Figure 14, showing this).
Stoddard is interpreted as disclosing passively dissipating heat because a person having ordinary skill in the art would understand the proximity of the heat sink to the vent would result in passive heat dissipation and because it is what is described in paragraph 23 of the published application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura to include a vent on the first side of the first housing between the proximal end portion and the distal end portion and the distal end portion; a heat sink disposed in the first housing proximate the vent but towards the second side of the housing, the vent configured to passively dissipate heat from the heat sink in order to provide improved heat transfer and cooling which would improve device performance and user comfort as taught by Stoddard (Stoddard, Para 6 and 10-14).
Nakamura as modified by Stoddard above does not clearly and explicitly disclose wherein the first housing weighs less than 2kg and one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the first housing.
In an analogous heat management of handheld ultrasound electronics field of endeavor Ryu discloses one or more heat transfer members configured to transmit heat from electronics toward a heat sink (Ryu, Para 85; “First, primarily, the heat generated by the plurality of circuit boards 600 (refer to FIG. 3) may be quickly conducted by the heat conducting pipe 700 (refer to FIG. 4) with one side disposed between the plurality of circuit boards 600 (refer to FIG. 4) and the heat conducting pads 710 and 720 (refer to FIG. 4) and may be transferred to places where the vent 530 (refer to FIG. 3), the cooling fan 800 (refer to FIG. 3), and the heat dissipation plate 900 (refer to FIG. 3) are present”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard above to include one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the first housing in order to increase heat dissipation efficiency as taught by Ryu (Ryu, Para 85).
Nakamura as modified by Stoddard and Ryu above is interpreted as disclosing transmitting heat “away from the first side of the first housing” because Stoddard modifies Nakamura to have a vent closer to a first side of the housing and a heat sink proximate to the vent but closer to a second of the housing relative to the vent and Ryu modifies Nakamura to transmit heat from the electronics to the heat sink.
Nakamura as modified by Stoddard and Ryu above does not clearly and explicitly disclose wherein the first housing weighs less than 2kg.
In an analogous handheld electronic computing device field of endeavor Chen discloses wherein a housing weighs less than 2kg (Chen, Para 4; “A handheld computer typically has a display screen with touch input and weighing less than 2 pounds (0.91 kg)”).
The use of the techniques of having a handheld device weight less than 2kg taught by Chen in the invention of a handheld computing device for an ultrasound probe would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a handheld device which is easy to wield; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard and Ryu above wherein the first housing weighs less than 2kg as taught by Chen in order to make the device easy to hold for the user.

Regarding claim 21, Nakamura as modified by Stoddard, Ryu, and Chen above discloses all of the limitations of claim 8 as discussed above.
Nakamura does not clearly and explicitly disclose wherein the first housing weighs less than 2kg.
Chen further discloses wherein a housing weighs less than 2kg (Chen, Para 4; “A handheld computer typically has a display screen with touch input and weighing less than 2 pounds (0.91 kg)”).
The use of the techniques of having a handheld device weight less than 2kg taught by Chen in the invention of a handheld computing device for an ultrasound probe would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a handheld device which is easy to wield; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, and Chen above wherein the first housing weighs less than 2kg as taught by Chen in order to make the device easy to hold for the user.

Regarding claim 27, Nakamura as modified by Stoddard, Ryu, and Chen above discloses all of the limitations of claim 8 as discussed above.
Nakamura does not clearly and explicitly disclose wherein at least one of the one or more heat transfer members includes a heat pipe.
Ryu further discloses wherein at least one of the one or more heat transfer members includes a heat pipe (Ryu, Para 85; “First, primarily, the heat generated by the plurality of circuit boards 600 (refer to FIG. 3) may be quickly conducted by the heat conducting pipe 700 (refer to FIG. 4) with one side disposed between the plurality of circuit boards 600 (refer to FIG. 4) and the heat conducting pads 710 and 720 (refer to FIG. 4) and may be transferred to places where the vent 530 (refer to FIG. 3), the cooling fan 800 (refer to FIG. 3), and the heat dissipation plate 900 (refer to FIG. 3) are present”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, and Chen above wherein at least one of the one or more heat transfer members includes a heat pipe in order to increase heat dissipation efficiency as taught by Ryu (Ryu, Para 85).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Stoddard, Ryu, and Chen as applied to claim 8 above, and further in view of Bestle (US20070296703).
Regarding claim 22, Nakamura as modified by Stoddard, Ryu, and Chen above discloses all of the limitations of claim 8 as discussed above.
Claim 22 recites the limitation wherein the heat sink and the one or more heat transfer members are configured to maintain a temperature of the first side of the first housing to less than 48 degrees Celsius. This limitation is interpreted as a recitation of an intended result. A recitation of intended result must result in some structural difference is imposed by the result on the structure or material recited in the claim, or some manipulative difference is imposed by the result on the action recited in the claim in order to be given patentable weight. Here, there does not appear to be any recited structural difference, so this limitation in not given patentable weight. See MPEP 2111.04.
Nakamura as modified by Stoddard, Ryu, and Chen above does not clearly and explicitly disclose wherein surface area of the first housing is less than 500 square centimeters.
In an analogous handheld electronic computing device field of endeavor Bestle discloses wherein a surface area of a housing of a handheld electronic device is less than 500 square centimeters (Bestle, Para 3; “The wireless communications devices 20, 40 are, respectively dimensioned at 113 mm. by 49 mm. and 100 mm. by 55 mm.”).
The use of the techniques of having a handheld device with a surface area less than 500 square centimeters taught by Bestle in the invention of a handheld computing device for an ultrasound probe would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a handheld device which is easy to wield; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, and Chen above wherein surface area of the first housing is less than 500 square centimeters as taught by Bestle in order to make the device easy to hold for the user.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Stoddard, Ryu, and Chen as applied to claim 8 above, and further in view of Motoki et al. (US20170007213, hereafter Motoki).
Regarding claim 23, Nakamura as modified by Stoddard, Ryu, and Chen above discloses all of the limitations of claim 8 as discussed above.
Nakamura as modified by Stoddard, Ryu, and Chen above does not clearly and explicitly disclose a first temperature sensor at a first location in the first housing; and a second temperature sensor at a second location in the first housing, wherein the first temperature sensor and the second temperature sensor are configured to produce first and second signals, respectively, corresponding to temperatures at the first and second locations.
In an analogous heat management of ultrasound electronics field of endeavor Motoki discloses a first temperature sensor at a first location in a housing; and a second temperature sensor at a second location in the housing, wherein the first temperature sensor and the second temperature sensor are configured to produce first and second signals, respectively, corresponding to temperatures at the first and second locations (Motoki, Para 66; "In this situation, the temperature sensed by the thermistor 64 a in FIG. 3A is higher than the temperature sensed by the thermistor 64 b. Therefore, based on this difference between the sensed temperatures of these two thermistors 64 a, 64 b, a temperature gradient can be assumed [...] This allows appropriate control, for example, by stopping transmission and reception of ultrasonic waves, even when only surface temperatures at some locations on the wave transmission/reception surface are higher than a predetermined temperature").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, and Chen above to include a first temperature sensor at a first location in the first housing; and a second temperature sensor at a second location in the first housing, wherein the first temperature sensor and the second temperature sensor are configured to produce first and second signals, respectively, corresponding to temperatures at the first and second locations in order to allow for appropriate temperature control based on a plurality of data points as taught by Motoki (Motoki, Para 66).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Stoddard, Ryu, Chen, and Motoki as applied to claim 23 above, and further in view of Kossakovski et al. (US20150372356, hereafter Kossakovski).
Regarding claim 24, Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above discloses all of the limitations of claim 23 as discussed above.
Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above does not clearly and explicitly disclose wherein the electronics are configured to receive the first and second signals and to cease operating if the first and second signals indicate a temperature difference between the first and second locations greater than a threshold temperature.
In an analogous heat management of electronics field of endeavor Kossakovski discloses wherein electronics are configured to cease operating if signals indicate a temperature difference between first and second locations greater than a threshold temperature (Kossakovski, Para 12; “The system includes a controller comprising a control algorithm configured to monitor a thermal gradient created during operation of the electrical device across the temperature sensitive region and to adjust electric power delivered to the thermoelectric device such that the thermal energy transferred to or away from the temperature-sensitive region of the electrical device reduces or eliminates the thermal gradient created during operation of the electrical device across the temperature sensitive region”) (Kossakovski, Para 88; “In certain embodiments, the power source can be turned off (e.g., supply zero volts to the TE device).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above wherein the electronics are configured to receive the first and second signals and to cease operating if the first and second signals indicate a temperature difference between the first and second locations greater than a threshold temperature in order to prevent diminishment of performance or degradation of parts, which improves reliability, service life, and efficiency as taught by Kossakovski (Kossakovski, Para 4-5).

Regarding claim 25, Nakamura as modified by Stoddard, Ryu, Chen, Motoki, and Kossakovski above discloses all of the limitations of claim 23 as discussed above.
Nakamura does not clearly and explicitly disclose wherein the threshold temperature is less than or equal to 5 degrees Celsius.
Kossakovski further discloses wherein the threshold temperature is less than or equal to 5 degrees Celsius (Kossakovski, Para 12; “The system includes a controller comprising a control algorithm configured to monitor a thermal gradient created during operation of the electrical device across the temperature sensitive region and to adjust electric power delivered to the thermoelectric device such that the thermal energy transferred to or away from the temperature-sensitive region of the electrical device reduces or eliminates the thermal gradient created during operation of the electrical device across the temperature sensitive region” emphasis added ) (Kossakovski, Para 88; “In certain embodiments, the power source can be turned off (e.g., supply zero volts to the TE device).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, Chen, Motoki, and Kossakovski above wherein the threshold temperature is less than or equal to 5 degrees Celsius in order to prevent diminishment of performance or degradation of parts, which improves reliability, service life, and efficiency as taught by Kossakovski (Kossakovski, Para 4-5).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Stoddard, Ryu, Chen, and Motoki as applied to claim 23 above, and further in view of Carlson et al. (US20090210190, hereafter Carlson) and Iwama (US20140076513).
Regarding claim 26, Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above discloses all of the limitations of claim 23 as discussed above.
Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above does not clearly and explicitly disclose wherein the second location in the first housing is adjacent to the heat sink and the first location in the first housing is closer to the first side of the first housing than to the heat sink.
In an analogous heat management of electronics field of endeavor Carlson discloses wherein a temperature sensor is located adjacent to a heat sink (Carlson, Para 5; “A temperature sensor is located on the heat sink and another on the component or the attachment means, wherein a portion of the attachment means is disposed between the sensors”) (Carlson, Figure 1; showing temperature sensors 121-127 on or adjacent to the heat sink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, Chen, and Motoki above wherein the second location in the first housing is adjacent to the heat sink in order to determine if there is a failure to conduct heat by the heat sink and thus prevent damage as taught by Carlson (Carlson, Para 3-5).
In an analogous heat management of electronics field of endeavor Iwama discloses wherein a temperature sensor is located adjacent to a vent (Iwama, Para 28; “The housing 10 includes an exhaust temperature sensor T5 which measures the temperature of the air outlet 17, in the vicinity of the exhaust outlet 17”) (Iwama, Figure 1, showing a temperature sensor near an exhaust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, Ryu, Chen, Motoki, and Carlson above wherein the first location in the first housing is closer to the first side of the first housing than to the heat sink in order to measure a temperature distribution characteristic of the device and adjust heat management as needed as taught by Iwama (Iwama, Para 12-13).
Nakamura as modified by Stoddard, Ryu, Chen, Motoki, Carlson, and Iwama above is interpreted as disclosing wherein the first location in the first housing is closer to the first side of the first housing than to the heat sink because Iwama modifies Nakamura to have the temperature sensor at the vent and Stoddard modifies Nakamura to have the vent on the first side of the housing.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US20120197124), Stoddard et al. (US20170043189, hereafter Stoddard), Ryu et al. (US20170020490), and Chen (US20140006658).
Regarding claim 38, Nakamura discloses in Figure 1 an ultrasound imaging system (Nakamura, Para 1; “The present invention relates to an ultrasound diagnostic apparatus”), comprising:
a transducer assembly (Figure 1, ultrasound probe) configured to generate ultrasound signals and electronic signals based on the ultrasound signals (Figure 1, transducers 4) (Nakamura, Para 17; “an ultrasound probe that has a transducer array transmitting an ultrasonic beam toward a subject and receiving an ultrasonic echo by the subject to output reception signals”);
a housing (Figure 1, diagnostic apparatus body) having a first side opposite a second side, a distal end portion opposite a proximal end portion,;(Nakamura, Para 18; “a diagnostic apparatus body that is connected to the ultrasound probe by wireless communication and generates an ultrasound image on the basis of the reception signals output from the transducer array”);
electronics in the housing configured to generate one or more ultrasound images based on the electronic signals and produce heat (Nakamura, Para 76-78; “The communication controller 26 controls the wireless communication unit 21 such that the transmission of the various control signals is performed with the transmission radio field intensity set by the apparatus controller 27. The image processor 22 performs various kinds of required image processing, such as gradation processing, on the B mode image signals input from the communication controller 26, and then, outputs the B mode image signals to the display controller 23 or stores these signals in the image storage unit 24. The display controller 23 displays an ultrasound diagnostic image on the monitor 25, on the basis of the B mode image signals subjected to the image processing by the image processor 22. The monitor 25 includes a display unit, such as an LCD, and displays the ultrasound diagnostic image under the control of the display controller 23.”).
Nakamura does not clearly and explicitly disclose a vent on the first side of the housing between the proximal end portion and the distal end portion and the distal end portion; a heat sink disposed in the housing proximate the vent; and one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the housing.
In an analogous heat management of handheld ultrasound electronics field of endeavor Stoddard discloses in Figure 14 a vent (outlet opening 325) on a first side of a housing between a proximal end portion and a distal end portion; and a heat sink (heat sink 318) disposed in the first housing proximate the vent (Stoddard, Para 93; “draw cool air into the acoustic module 312 through the inlet openings 325 b, move the air over the heat sink 318 and heat sink fins 340 and discharge the air through the outlet openings 325 a”) (Figure 14, showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura to a vent on the first side of the housing between the proximal end portion and the distal end portion and the distal end portion; a heat sink disposed in the housing proximate the vent in order to provide improved heat transfer and cooling which would improve device performance and user comfort as taught by Stoddard (Stoddard, Para 6 and 10-14).
Nakamura as modified by Stoddard above does not clearly and explicitly disclose one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the first housing.
In an analogous heat management of handheld ultrasound electronics field of endeavor Ryu discloses one or more heat transfer members configured to transmit heat from electronics toward a heat sink (Ryu, Para 85; “First, primarily, the heat generated by the plurality of circuit boards 600 (refer to FIG. 3) may be quickly conducted by the heat conducting pipe 700 (refer to FIG. 4) with one side disposed between the plurality of circuit boards 600 (refer to FIG. 4) and the heat conducting pads 710 and 720 (refer to FIG. 4) and may be transferred to places where the vent 530 (refer to FIG. 3), the cooling fan 800 (refer to FIG. 3), and the heat dissipation plate 900 (refer to FIG. 3) are present”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard above to include one or more heat transfer members configured to transmit heat from the electronics toward the heat sink and away from the first side of the first housing in order to increase heat dissipation efficiency as taught by Ryu (Ryu, Para 85).
Nakamura as modified by Stoddard and Ryu above is interpreted as disclosing transmitting heat “away from the first side of the first housing” because Stoddard modifies Nakamura to have a vent closer to a first side of the housing and a heat sink proximate to the vent but closer to a second of the housing relative to the vent and Ryu modifies Nakamura to transmit heat from the electronics to the heat sink.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Stoddard, and Ryu as applied to claim 38 above, and further in view of Motoki et al. (US20170007213, hereafter Motoki).
Regarding claim 39, Nakamura as modified by Stoddard, and Ryu above discloses all of the limitations of claim 38 as discussed above.
Nakamura as modified by Stoddard, and Ryu above does not clearly and explicitly disclose one or more temperature sensors configured to sense temperatures at locations in the housing, wherein the electronics are configured to reduce or cease processing operations if one or more of the temperatures is greater than a first threshold temperature, or if a difference between two of the temperatures is greater than a second threshold temperature.
In an analogous heat management of ultrasound electronics field of endeavor Motoki discloses one or more temperature sensors configured to sense temperatures at locations in the housing, wherein the electronics are configured to reduce or cease processing operations if one or more of the temperatures is greater than a first threshold temperature, or if a difference between two of the temperatures is greater than a second threshold temperature (Motoki, Para 66; "In this situation, the temperature sensed by the thermistor 64 a in FIG. 3A is higher than the temperature sensed by the thermistor 64 b. Therefore, based on this difference between the sensed temperatures of these two thermistors 64 a, 64 b, a temperature gradient can be assumed [...] This allows appropriate control, for example, by stopping transmission and reception of ultrasonic waves, even when only surface temperatures at some locations on the wave transmission/reception surface are higher than a predetermined temperature").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura as modified by Stoddard, and Ryu above to include one or more temperature sensors configured to sense temperatures at locations in the housing, wherein the electronics are configured to reduce or cease processing operations if one or more of the temperatures is greater than a first threshold temperature, or if a difference between two of the temperatures is greater than a second threshold temperature in order to allow for appropriate temperature control based on a plurality of data points as taught by Motoki (Motoki, Para 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793